Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 1 of 13 PageID 5264



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,
      a Florida corporation,
                                                       CASE NO.: 8:18-cv-02608-SDM-AAS
          Plaintiff,

     v.

 RAKESH DIXIT, an individual,
 FERON KUTSOMARKOS, an individual,
 E-INTEGRATE, INC., a Florida corporation,
 KNOWMENTUM, INC, a Florida corporation, and
 MEDIA SHARK PRODUCTIONS, INC.,
 a Florida corporation,

       Defendants.
 ______________________________________________/

   DEFENDANTS’ MOTION TO COMPEL THE 2018 VERSION OF HPS’ SOFTWARE
   CODE PURSUANT TO THE ORDER REGARDING INSPECTION OF COMPUTER
     CODE (DOC. NO. 106), WITH INCORPORATED MEMORANDUM OF LAW,
                  AND REQUEST FOR ORAL ARGUMENT

          Defendants Feron Kutsomarkos and E-Integrate, Inc. (“E-Integrate” or “EI”), joined by

 Defendants Rakesh Dixit, KnowMentum, Inc., and MediaShark Productions, Inc. (collectively

 referred to herein as “Defendants”), by and through their undersigned counsel and pursuant to

 Federal Rules 26, 33, 34, and 37, and Local Rule 3.04(a) of the Middle District of Florida, hereby

 move this Honorable Court for an Order compelling Plaintiff HEALTHPLAN SERVICES, INC.

 (“Plaintiff” or “HPS”) to produce the 2018 version of its Software Code pursuant to the Order

 Regarding Inspection Of Computer Code (Doc. No. 106); and, Defendants Request Oral Argument

 pursuant to Local Rule 3.01(j).

          Defendants estimate that one (1) hour will be required for oral argument in support of this

 motion, and Defendants state as follows in support:




                                                   1
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 2 of 13 PageID 5265



 I.     INTRODUCTION

        The nature of this case and the discovery disputes between the parties are well-known to

 this Court, and they are well-documented (see, e.g., Doc. Nos. 78, 88, 93, 103-06, 117, 141).

 Important for this Motion is Plaintiff’s production for inspection and analysis, pursuant to the

 Court’s Order Regarding Inspection Of Computer Code (Doc. No. 106), its “software code

 development work at HealthPlan, [i.e.,] the ExchangeLink® system[, which] included the

 entirety of the ExchangeLink® software program, including source and object code associated

 with the ExchangeLink® system” (see, e.g., Plaintiff’s First Amended Complaint (“the FAC”), ¶¶

 19, 28(i), 33(e-g), 58, 61, 73, or 99, and collectively referred to herein as “ExchangeLink”).

        Although Plaintiff agreed to produce for inspection and analysis the 2014 version of

 ExchangeLink, Plaintiff is refusing to produce for inspection and analysis the 2018 version of

 ExchangeLink (see Exhibit 1, email from William Frankel, Esq. dated August 20, 2019), thus

 necessitating this separate and additional Motion to Compel – HPS’s counsel demanded that

 Defendants file a separate Motion to Compel despite the Court’s Order following the July 29th

 discovery conference and the follow-up discovery conference set for September 20, 2019 (see Doc.

 No. 141).

 II.    THE SCOPE OF DISCOVERY

        The scope of discovery under Rule 26(b) is broad: “parties may obtain discovery regarding

 any matter, not privileged, which is relevant to the claims or defense of any party involved in the

 pending action.” Hickman v. Taylor, 329 U.S. 495, 507-508, 67 S. Ct. 385, 91 L. Ed. 451 (1947);

 Farnsworth v. Procter and Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985) (the Federal Rules

 of Civil Procedure “strongly favor full discovery whenever possible”); Canal Authority v.

 Froehlke, 81 F.R.D. 609, 611 (M.D. Fla. 1979). Under Rule 26, relevancy is “construed broadly




                                                 2
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 3 of 13 PageID 5266



 to encompass any matter that bears on, or that reasonably could lead to another matter that could

 bear on any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,

 352, 98 S. Ct. 2380, 57 L. Ed. 2d 253 (1978). Discovery is not limited to the issues raised by the

 pleadings because “discovery itself is designed to help define and clarify the issues.” Id. at 352.

 Information can be relevant and therefore discoverable, even if not admissible at trial, so long as

 the information is reasonably calculated to lead to the discovery of admissible evidence. Dunbar

 v. United States, 502 F.2d 506 (5th Cir. 1974). Rule 26 restricts the scope of discovery to the claims

 or defenses of the parties, rather than merely the subject matter. Donahay v. Palm Beach Tours &

 Transp., Inc., 242 F.R.D. 685, 687 (S.D. Fla. 2007).

        Plaintiff, HPS, as the party resisting discovery, bears the burden to demonstrate specifically

 how the objected-to request is unreasonable or otherwise unduly burdensome. See FED.R.CIV.P.

 33(b)(4); Panola Land Buyers Ass’n v. Shuman, 762 F.2d 1550, 1559 (11th Cir. 1985); Rossbach

 v. Rundle, 128 F.Supp.2d 1348, 1354 (S.D. Fla. 2000); Gober v. City of Leesburg, 197 F.R.D. 519,

 521 (M.D. Fla. 2000) (“The party resisting production of information bears the burden of

 establishing lack of relevancy or undue burden in supplying the requested information.”). To voice

 a successful objection, the objecting party cannot simply intone the familiar litany that an

 interrogatory or request for production is overly broad, burdensome, oppressive, and irrelevant.

 Rather, the objector must show specifically how, despite the broad and liberal construction

 afforded the federal discovery rules, each interrogatory or request is not relevant or how each

 question is overly broad, burdensome or oppressive, by submitting affidavits or offering evidence

 revealing the nature of the burden. Roesberg v. Johns-Manville Corp., 85 F.R.D. 292, 1980 U.S.

 Dist. LEXIS 10039, 28 Fed. R. Serv. 2d (Callaghan) 1170 (E.D. Pa. 1980).




                                                   3
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 4 of 13 PageID 5267



           Finally, a word about proportionality: Proportionality requirements are nothing new to

 Rule 26. The concept of proportionality in discovery was formally embedded in the Federal Rules

 of Civil Procedure in 1983. At that time, Rule 26(b)(1)(iii) was amended to “address the problems

 of discovery that is disproportionate to the individual lawsuit”1 and the perceived tendency of

 litigants to abuse the discovery process in order to attain a tactical advantage. The amended Rule

 26 required courts to limit discovery where “the burden or expense of the proposed discovery

 outweighs its likely benefit, considering the needs of the case, the amount in controversy, the

 parties’ resources, the importance of the issues at stake in the action, and the importance of the

 discovery in resolving the issues.”

 III.      THE 2018 VERSION OF EXCHANGELINK IS RELEVANT AND IT SHOULD BE
           PRODUCED TO THE PARTIES’ EXPERTS

           This is a complicated lawsuit, relating to federal trade secret misappropriation, Florida

 deceptive and unfair trade practices, common law unfair competition, copyright infringement, and

 breach of contract. It’s a lawsuit that spans more than eight years (e.g., 2011 to 2019), which

 involves, inter alia, all versions of ExchangeLink between 2014 and 2018. For example, Plaintiff

 states the following in its Amended Complaint:

 •      Between 2011 and 2014, HealthPlan developed ExchangeLink®, a powerful
        healthcare-related software system. The ExchangeLink® system connects
        organizations to public and private health insurance exchanges. It aggregates and
        processes data across multiple healthcare platforms and distribution channels.
        HealthPlan invested nearly $100 million dollars in time, talent and treasure into
        developing the ExchangeLink® system. As a result, many of the largest insurance
        and managed care providers in the United States implemented the


 1
   FED. R. CIV. P. 26, Advisory Committee Notes (1983) (“The elements of Rule 26(b)(1)(iii) address the problem of
 discovery that is disproportionate to the individual lawsuit as measured by such matters as its nature and complexity,
 the importance of the issues at stake in a case seeking damages, the limitations on a financially weak litigant to
 withstand extensive opposition to a discovery program or to respond to discovery requests, and the significance of the
 substantive issues, as measured in philosophic, social, or institutional terms. Thus the rule recognizes that many cases
 in public policy spheres, such as employment practices, free speech, and other matters, may have importance far
 beyond the monetary amount involved. The court must apply the standards in an even-handed manner that will prevent
 use of discovery to wage a war of attrition or as a device to coerce a party, whether financially weak or affluent.”)


                                                            4
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 5 of 13 PageID 5268



     ExchangeLink® system. Ultimately, the ExchangeLink® system became the premier
     software system associated with the Affordable Care Act. (D.E. 37, ¶ 1.)

 •   The HealthPlan Project required HealthPlan to hire numerous contractors,
     subcontractors, and employees to assist with various and extensive development
     and marketing tasks. E-Integrate and Dixit were among the contractors hired by
     HealthPlan in the development of the ExchangeLink® system. Specifically, E-
     Integrate and Dixit contributed to the development of the ExchangeLink® system
     software code. (D.E. 37, ¶ 18.)

 •   In addition, HealthPlan invested heavily in commercializing, marketing and
     promoting the ExchangeLink® system. HealthPlan created comprehensive,
     specialized scripts, videos, and presentations to market and promote the
     ExchangeLink® system to healthcare insurance and managed care service providers
     nationwide. (D.E. 37, ¶ 20.)

 •   In late 2011, HealthPlan engaged Ultramatics, Inc., a software development contractor,
     in connection with the development of the ExchangeLink® system. (D.E. 37, ¶ 34.)

 •   In May 2013, HealthPlan directly hired Dixit to be its Vice President, Links Core
     Product Development. In his capacity as Vice President for HealthPlan, Dixit
     supervised and managed various aspects of the ExchangeLink® development. He also
     had direct access to the HealthPlan Trade Secrets. (D.E. 37, ¶¶ 37-38.)

 •   In 2014, HealthPlan contracted with Kutsomarkos’ former company, Media Shark, in
     connection with the development and promotional activities associated with the
     ExchangeLink® system (the “MediaShark Agreement”). Media Shark was hired by
     HealthPlan in the development of extensive media and marketing materials, and much
     of Media Shark’s work at HealthPlan involved the process of selling and educating
     prospective clients and “onboarding” new clients. (D.E. 37, ¶¶ 21-24.)

 •   In 2018, HealthPlan currently owns and possesses certain confidential, proprietary, and
     trade secret information. One example of the trade secret information is reflected in the
     Source Code of the ExchangeLink® system. (D.E. 37, ¶73.)

 •   In 2018, HealthPlan claims that if Dixit, Kutsomarkos, E-Integrate, Media Shark, and
     Knowmentum are not enjoined, they will continue to misappropriate and use
     HealthPlan’s trade secret information for their own benefit and to HealthPlan’s
     detriment. (D.E. 37, ¶81.)

 •   In 2018, HealthPlan seeks, in addition to damages, temporary, preliminary and
     permanent injunctive relief to recover and protect its confidential, proprietary and trade
     secret information and to protect other legitimate business interests. HealthPlan
     operates in a competitive market and will continue suffering irreparable harm
     absent injunctive relief. (D.E. 37, ¶82.)



                                                   5
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 6 of 13 PageID 5269



 •   In 2018, HealthPlan claims it was further harmed insofar as Dixit, Kutsomarkos, E-
     Integrate and Media Shark delivered work products of a lower market value than
     that which should have been delivered to HealthPlan. In particular, Dixit,
     Kutsomarkos, E-Integrate and Media Shark delivered works, including HealthPlan
     Trade Secrets and Source Code, that were not exclusively provided to HealthPlan,
     but instead were reused by third parties, including at least Knowmentum. (D.E.
     37, ¶89.)

 •   In 2018, HealthPlan claims, “Defendants continue to infringe the HealthPlan
     Copyrights by copying, making derivative works of and reproducing the HealthPlan
     Copyrights in connection with promoting sham investments to third parties, thus
     causing HealthPlan and the public irreparable harm. Accordingly, HealthPlan is
     entitled to injunctive relief, preventing Defendants from impairing HealthPlan’s
     ability to exploit the ExchangeLink® system, while preventing the Defendants
     from deceiving the public.” (D.E. 37, ¶112.)

        In addition, there is EI’s Counterclaim (see D.E. 83, pp. 15-31), which likewise spans more

 than eight years (2011 to 2019) and involves, inter alia, all versions of ExchangeLink between

 2014 and 2018. For example, on January 17, 2014, HealthPlan and EI entered into the “Consulting

 Agreement” (the “HealthPlan-EI Agreement”), a copy of which is attached to Plaintiffs FAC as

 Exhibit 1 (D.E. 37-1). Under terms of the HealthPlan-EI Agreement, EI returned the “Source

 Code” to HealthPlan, it did not retain a copy of it; and, commencing January 6, 2014, EI provided

 certain “Consultant Resources” (as defined in the HealthPlan-EI Agreement) to perform the

 “Services” for HealthPlan (as defined in the HealthPlan-EI Agreement) throughout the term of the

 Agreement, through December 31, 2014.

        EI, nor its Consultant Resources, knew or had reason to know that HealthPlan did not

 actually intend to abide by the terms of the HealthPlan-EI Agreement, as confessed by HealthPlan

 in its First Amended Complaint. In early 2014, HealthPlan severed all ties with EI in breach of

 the HealthPlan-EI Agreement, and it stopped paying EI in June 2014. As of September 20, 2014,

 HealthPlan owed EI $257,010.59 for consulting fees EI due under the HealthPlan-EI Agreement.




                                                 6
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 7 of 13 PageID 5270



 In addition, under the HealthPlan-EI Agreement, EI was due to earn and collect a total of

 $947,810.49, for consulting fees due to EI, June through December 31, 2014.

        Before filing this lawsuit in October 2018, HPS never alleged (and it cannot prove) that EI

 (i.e., the “Consultant and Consultant Resources”) failed or refused to comply with any provisions

 of the Consulting Agreement (because they have not).             In addition, EI has “Pre-existing

 Property,” knowledge, and “Residuals” under the HPS-EI Agreement (assuming its enforceable,

 which it’s not), which are defined as follows (see D.E. 37-1):

        (e)     Pre-existing Property. Consultant shall retain all right, title and
        interest in and to all information, data, tools and other materials: (i) developed
        by Consultant prior to November 14, 2011; (ii) used on or in connection with
        ExchangeLink or ExchangeLink Code; and (iii) listed on Exhibit F hereto
        (“Pre-existing Property”). Consultant shall not incorporate any Pre-existing
        Property into Developments or ExchangeLink Code without Company’s prior
        written consent, which shall not be unreasonably withheld. […]. Company shall
        have no rights of resale, or distribution to the Pre-existing Property except as
        incorporated into the ExchangeLink Code.

        (f)    Residuals. Nothing in this Agreement shall preclude Consultant or a
        Consultant Resource from using Residuals for any purpose, including use in
        development, manufacture, promotion, sale and maintenance of its products
        and services. “Residuals” means general know-how and skills developed by
        Consultant’s employees during the course of performance of the Services, […].
        Subject to Section 7(b) above, Contractor is free to use Residuals for any
        purpose, including use in development, manufacture, sale and maintenance of
        its products and services.

        On October 23, 2018, HealthPlan decided to file this lawsuit, more than four (4) years

 later, seeking injunctive relief and the following, in relevant part:

        B. Ordering that Defendants, jointly and severally, be required to account for and
        pay over to HealthPlan an amount equal to Defendants’ actual damages, and all of
        the gains, profits, savings, and advantages realized by Defendants as a result of
        Defendants’ trade secret misappropriation, unfair competition, copyright
        infringement and deceptive and unfair trade practices, and, if Defendants’ actions
        are deemed willful and intentional, then such amount should be increased to an
        amount not exceeding three times of such amount.




                                                   7
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 8 of 13 PageID 5271



        C. Ordering that Defendants pay over to HealthPlan an amount sufficient to
        compensate HealthPlan for corrective advertising in connection with Defendants’
        unfair competition.

        D. Ordering that E-Integrate pay over to HealthPlan the amount $775,420.69 in
        connection with the HealthPlan-EI Agreement.

        F. Ordering that Media Shark pay over to HealthPlan all amounts paid to Media
        Shark in connection with the Media Shark Agreement.

 In other words, HealthPlan wants to turn back time and unwind its contracts and agreements; and,

 it wants to do so without acknowledging the span of time that has passed (2011 to 2019), and

 without disclosing the versions of ExchangeLink between 2014 and 2018. However, the parties’

 experts will require, at a minimum, the 2014 and 2018 versions of ExchangeLink to inspect,

 analyze, or investigate, among other things, the following:

        •       On February 1, 2017, HPS and counsel for Dr. Michael Bojkovic surreptitiously

 entered into a “Common Interests Confidentiality Agreement” (attached as Exhibit 2) relating to

 the state court action, Michael Bojkovic v. Rakesh Dixit, et al., Case No. 16-001246-CI, pending

 in the Circuit Court of the Sixth Judicial Circuit, in and for Pinellas County, Florida (the “Bojkovic

 action”). After that agreement, in August 2017, James Vertino gave a deposition in the Bojkovic

 action (for approximately seven (7) hours); and, in January 2018, Dr. Bojkovic’s counsel amended

 the state court complaint to include new defendants (i.e., Dr. Bojkovic added the non-Rakesh Dixit

 Defendants in this federal action) and the false and salacious claims James Vertino made during

 his deposition about them, which were regurgitated in this action in October 2018 (see Doc. No.

 1). For example, James Vertino (i.e., HPS’ supposed “star” witness) claims that the ExchangeLink

 Source Code was stolen from HPS by Rakesh Dixit and/or Feron Kutsomarkos on or about their

 terminations. Obviously, within the confines of HPS, its purported security monitoring and

 tracking capabilities will show when the alleged version of the ExchangeLink Source Code was




                                                   8
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 9 of 13 PageID 5272



 “copied” or “downloaded” as a part of Defendants’ “heist,” and the alleged versions of the

 ExchangeLink Source Code should be similar, if not identical, to an “AS-BUILT” functional and

 technical specifications document developed for HPS by Rakesh Dixit.

        •       James Vertino erroneously and maliciously claimed that a “time-bomb” was

 purportedly embedded and enabled within the ExchangeLink Source Code by Rakesh Dixit (see,

 e.g., FAC, Doc. No. 37, ¶50). The 2014 version of ExchangeLink version with the alleged “time-

 bomb” should be visible (to the parties’ experts), or James Vertino or HPS’s experts should show

 it to Defendants’ expert (and the jury ultimately); and, HPS should produce the later version of

 ExchangeLink with the “time-bomb” removed.

        •       In 2014, before HPS severed all ties with EI in breach of the HealthPlan-EI

 Agreement, ExchangeLink and its benefits exchange environment worked (e.g., EI and Rakesh

 Dixit successfully onboarded insurance carriers for HPS). However, after HPS terminated EI and

 Rakesh Dixit, HPS’s insurance carriers (e.g., Blue Shield California, CINGA, Florida Blue, etc.)

 reported errors or failures regarding ExchangeLink, and HPS’s benefits exchange environment,

 which did not occur nor was reported to (or against) EI or Rakesh Dixit while they were at HPS in

 support of the insurance carriers; and, the types of malfunctions and failures reported should show,

 by a trained and capable software expert, that HPS mismanaged and negligently handled

 ExchangeLink – e.g., HPS broke its Source Code between 2014 and 2015. A comparison of the

 2014 and 2018 versions of ExchangeLink should show that HPS is responsible and liable for

 destroying the 2014 version of ExchangeLink, the failures of which were identified by HPS’s

 insurance carriers (e.g., Blue Shield California, CINGA, Florida Blue, etc.). In addition, the later

 2018 version of ExchangeLink (likely rebuilt by WIPRO after HPS sold its broken technology to




                                                  9
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 10 of 13 PageID 5273



  the conglomerate based in India) should show that the 2018 version of ExchangeLink is

  completely different from the 2014 version of ExchangeLink.

         •       HPS claims that all of the Defendants developed a software platform known as

  “FIT” and that FIT “was identical in every material way to the ExchangeLink® system” (see, e.g.,

  FAC, Doc. No. 37, ¶¶57-71). HPS claims that Kutsomarkos “had access to the HealthPlan

  Copyrights and up-to-date HealthPlan Trade Secrets,” and “unbeknownst at the time to

  HealthPlan, Dixit and Kutsomarkos “rebranded” their illicit copy of the ExchangeLink® system

  as ‘Fit.’” Obviously, a comparison of the 2014 and 2018 versions of ExchangeLink with or to FIT

  should show that FIT was a more capable and mature health benefits management software

  platform than any version that HPS can produce; in addition, FIT was not similar in build

  specifications and source code because, among other things to be testified to by Defendants’

  experts, the baseline software development stacks are completely different from ExchangeLink,

  which will be explained further and reported by the parties’ experts.

         •       Finally, a comparison of the 2014 and 2018 versions of ExchangeLink with or to

  FIT should show that FIT was built using (among other things) Defendants’ “Pre-existing

  Property,” knowledge, and “Residuals.”

         Defendants assert that there are additional reasons for the production of the 2014 and 2018

  versions of ExchangeLink, which are not apparent yet because HPS is, among other things,

  preventing, delaying, and obfuscating discovery in this case (e.g., HPS failed to produce Rakesh

  Dixit’s and EI’s Consultants’ 2013 and 2014 emails that substantiate the assertions above).

  However, under Rule 26, relevancy is “construed broadly to encompass any matter that bears on,

  or that reasonably could lead to another matter that could bear on any issue that is or may be in the

  case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 352, 98 S. Ct. 2380, 57 L. Ed. 2d 253




                                                   10
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 11 of 13 PageID 5274



  (1978). Under this standard, this Honorable Court should issue an order compelling HPS to

  produce the 2018 version of its Software Code pursuant to the Order Regarding Inspection Of

  Computer Code (Doc. No. 106).

  IV.    DEFENDANTS ARE ENTITLED TO THEIR REASONABLE FEES, COSTS, AND
         EXPENSES

         Here, HPS ordered this Motion to Compel to be filed because HPS demanded this “motion

  to be resolved […] before any inspection takes place” because it insists “there to be one

  inspection of HPS code in the Florida actions” (see, e.g., Exhibit 1, because an inspection was

  also ordered in the Bojkovic action). Put aside the fact that HPS is being hypocritical by demanding

  the discovery in this action be consolidated with the Bojkovic action, Rule 37 expressly allows for

  motions to compel discovery and provides that “[f]or the purposes of this subdivision an evasive

  or incomplete disclosure, answer, or response is to be treated as a failure to disclose answer or

  respond.” Fed. R. Civ. P. 37(a)(2)(B), 37(a)(3). In addition, the form of the instant Motion

  complies with United States District Court for the Middle District of Florida, Local Rules, Rule

  3.04(a). Federal Rule of Civil Procedure 26 provides, in pertinent part:

         (b) Unless otherwise limited by order of the court in accordance with these rules,
         the scope of discovery is as follows: (1) In General. Parties may obtain discovery
         regarding any matter, not privileged, that is relevant to the claim or defense of any
         party, including the existence, description, nature, custody, condition, and location
         of any books, documents, or other tangible things and the identity and location of
         persons having knowledge of any discoverable matter. [...] Relevant information
         need not be admissible at the trial if the discovery appears reasonably calculated to
         lead to the discovery of admissible evidence. […].

  Fed. R. Civ. P. 26(b)(1). In addition, the Rules provide:

         (d) Timing and Sequence of Discovery. … Unless the court upon motion, for the
         convenience of parties and witnesses and in the interests of justice, orders
         otherwise, methods of discovery may be used in any sequence, and the fact that a
         party is conducting discovery, whether by deposition or otherwise, does not operate
         to delay any other party's discovery.




                                                  11
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 12 of 13 PageID 5275



  Fed. R. Civ. P. 26(b)(1).

         Defendants seek their reasonable fees, costs, and expenses in connection with this Motion,

  to the extent the Motion is granted. Federal Rule of Civil Procedure 37 provides that if a motion

  to compel discovery is granted, a court must “require the party or deponent whose conduct

  necessitated the motion, the party or attorney advising that conduct, or both to pay the movant's

  reasonable expenses incurred in making the motion, including attorney's fees.” Fed. R. Civ. P.

  37(a)(5)(A). Here, especially, fees are warranted because of Plaintiff’s unjustified categorical

  refusal to follow the Rules of Federal Civil Procedure, the Local Rules, and the handbook on civil

  discovery practice in the United States District Court, Middle District of Florida.

                         M.D. FLA. LOC. R. 3.01(G) CERTIFICATION

         Pursuant to M.D. Fla. Loc. R. 3.01(g), undersigned counsel, Shyamie Dixit, certifies that

  he has corresponded and conferred with Plaintiff’s counsel, William Frankel, Esq. (among several

  other attorneys for the Plaintiff), on multiple occasions, in a good faith effort to eliminate our

  dispute and/or the necessity of a motion to compel (see, e.g., Exhibit 1). Plaintiff’s counsel(s)

  advised that Plaintiff objects to the relief requested in this Motion and that it refuses to produce

  the 2018 version of ExchangeLink.

         WHEREFORE, Defendants respectfully request this Honorable Court enter an order

  granting Defendants’ Motion to Compel Plaintiff to produce the 2018 version of its Software Code

  pursuant to the Order Regarding Inspection Of Computer Code (Doc. No. 106).

                                                Respectfully submitted,
                                                Dixit Law Firm
                                                /s/ Shyamie Dixit
                                                Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                                Florida Bar No.: 719684
                                                Robert L. Vessel, Esq. (rvessel@dixitlaw.com)
                                                Florida Bar No.: 314536
                                                3030 N. Rocky Point Drive West, Suite 260



                                                  12
Case 8:18-cv-02608-SDM-AAS Document 170 Filed 09/04/19 Page 13 of 13 PageID 5276



                                                 Tampa, FL 33607
                                                 Tel: (813) 252-3999
                                                 Fax: (813) 252-3997
                                                 Attorneys for Defendants Feron Kutsomarkos and
                                                 E-Integrate, Inc.

                                                 And, with permission,

                                                 DUSTIN D. DEESE, P.A.
                                                 Dustin D. Deese, Esq.
                                                 Florida Bar No. 634441
                                                 Primary: dustin@deeselegal.com
                                                 P.O. Box 1720
                                                 Dade City, FL 33526
                                                 Tel.: 813-517-9732
                                                 Fax: 813-574-2664
                                                 Attorney for Rakesh Dixit, KnowMentum, Inc.,
                                                 Media Shark Productions, Inc., and E-Integrate, Inc.

                                                 JRH.LAW PLLC
                                                 John R. Hightower, Jr., Esq.
                                                 Florida Bar No. 77478
                                                 Primary: jrh@jrh.law
                                                 Secondary: svc.flmd@jrh.law
                                                 5470 E. Busch Blvd. # 149
                                                 Temple Terrace, FL 33617-5417
                                                 Tel.: 813-252-1849
                                                 Fax: 813-354-3312
                                                 Attorney for: Rakesh Dixit; KnowMentum, Inc.;
                                                 Media Shark Productions, Inc.; and E-Integrate, Inc.

                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been furnished

  electronically with the Clerk of Court by using the CM/ECF system which will send a notice of

  electronic filing to all of the parties and their counsel of record on this 4th day of September 2019.

                                                 Dixit Law Firm

                                                 /s/ Shyamie Dixit
                                                 Shyamie Dixit, Esq. (sdixit@dixitlaw.com)
                                                 Florida Bar No.: 719684




                                                   13
